          Case 1:14-cv-01242-RCL Document 74 Filed 03/20/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 JUDICIAL WATCH, INC.,

                    Plaintiff,

           v.                                         Case No. 14-cv-1242 (RCL)

 U.S. DEPARTMENT OF STATE,

                    Defendant.


                  DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION
                     TO DEPOSE NON-PARTY BENJAMIN RHODES

       Defendant United States Department of State (“State” or “State Department”) respectfully

submits this opposition to Plaintiff’s Motion to Depose Non-Party Benjamin Rhodes, ECF No. 73

(“Pl.’s Mot.”).

       Despite Plaintiff’s claim that it “does not seek to relitigate the Court’s prior decision to

authorize service of interrogatories on Benjamin Rhodes” but not to authorize his deposition, Pl.’s

Mot. at 1, that result is precisely what Plaintiff seeks to accomplish through the filing of its Motion

to Depose him. Plaintiff notes that, to date, both it and the State Department have been unable to

contact Mr. Rhodes. Id. But Plaintiff also concedes that it (unlike the State Department) knows

how to locate him, see id. ¶ 5 (referencing “a known address for Mr. Rhodes”), and the fact that

Plaintiff has been unsuccessful to date in contacting Mr. Rhodes is nothing a Rule 45 subpoena

for deposition testimony will solve. Such a subpoena—like interrogatories—would have to be

served on Mr. Rhodes to be effective, and it appears from Judicial Watch’s motion that it already

has sufficient information to effect service.
          Case 1:14-cv-01242-RCL Document 74 Filed 03/20/19 Page 2 of 3



        Plaintiff appears to suggest that Defendant shares in responsibility for serving Mr. Rhodes,

stating in its motion that “DOJ has not stated that it cannot locate Mr. Rhodes; it simply states that

it has not been able to ‘contact’ him.” Id. ¶ 10. To the extent Judicial Watch believes that counsel

for the government intended to draw a distinction between its inability to “locate” Mr. Rhodes and

its inability to “contact” him, counsel for Judicial Watch is mistaken. The government has not

been able either to “locate” or “contact” Mr. Rhodes, despite having made several good-faith

attempts to do so in an effort to assist Plaintiff, as a courtesy. Ultimately, however, it is Plaintiff’s

responsibility to locate and serve any discovery on any third-party witness who does not currently

work for the federal government. Counsel for the government attempted to assist Judicial Watch

in that process with respect to former government employees, and Judicial Watch agrees that with

respect to every other such witness, that assistance has proceeded without incident. See id. ¶ 2

(“DOJ has contacted and is making arrangements for service of interrogatories for everyone except

Mr. Rhodes.”). But, ultimately, the burden to locate and serve Mr. Rhodes—who has never

worked for the State Department, and who does not now work for the government—falls on

Judicial Watch. And that is so whether Judicial Watch is attempting to serve interrogatories, a

Rule 45 subpoena, or any form of discovery.

        Judicial Watch also suggests that “Mr. Rhodes appears to be defying the Court’s order.”

Id. at 1. But the facts presented by Judicial Watch are equally consistent with the possibility that

neither Judicial Watch nor the government has up-to-date contact information for Mr. Rhodes; or

that, for whatever reason, Mr. Rhodes has not received Judicial Watch’s inquiries. Judicial

Watch’s motion, certainly, does not include sufficient evidence for the Court to draw any contrary

conclusion, and in fact is accompanied by no evidence at all—only counsel’s high-level summary




                                                   2
          Case 1:14-cv-01242-RCL Document 74 Filed 03/20/19 Page 3 of 3



of the efforts apparently taken thus far. It appears, for example, that Judicial Watch has not taken

the routine step of hiring a process server to accomplish this clerical task on its behalf.

       Judicial Watch’s motion should be denied.

       Dated: March 20, 2019                           Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       ELIZABETH J. SHAPIRO
                                                       Deputy Branch Director

                                                       ROBERT J. PRINCE (D.C. Bar No. 975545)
                                                       Senior Trial Counsel

                                                       /s/ Stephen M. Pezzi
                                                       STEPHEN M. PEZZI (D.C. Bar No. 995500)
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street NW
                                                       Washington, DC 20005
                                                       Phone: (202) 305-8576
                                                       Fax: (202) 616-8470
                                                       Email: stephen.pezzi@usdoj.gov

                                                       Attorneys for Defendant




                                                  3
